DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Joseph Su has authorized this amendment in an email interview on 11/4/21 as follows: 
Claims 1-10 and 12-13 (Cancelled)
Claim 11. (Currently Amended. A terminal apparatus comprising: 
a receiving section that receives image data of a plurality of users who participate in a conference; 
a group setting section that sets a plurality of groups for the plurality of users, each of the plurality of groups including one or more users; 
a display section that displays images of the plurality of users in such a manner that, among the plurality of groups being set by the group setting section, a display form of an image of a user in a certain group is different from a display form of an image of a ; and
an image setting section that enables the image display forms to be set individually for the plurality of groups, after the group setting section sets the plurality of groups; wherein, among the plurality of groups being set by the group setting section, a range of settable image display forms for the certain group is different from a range of settable image display forms for the different group, the certain group including at least the user of the terminal apparatus, the settable display forms indicating display forms settable by the image setting section. 

The following is an examiner's statement of reasons for allowance: 
(i)	Wang teaches “A video conference method, includes: during a conference, a first terminal operates a first application; performs first video processing on a video signal acquired by the first terminal and a video signal received from other terminals participating in the video conference, and displays the processed video signal; when the first terminal detects that one or more other applications on the first terminal are opened, the first terminal simultaneously operates the first application and other applications on the first terminal; and performs second video processing and third video processing on the video signal acquired by the first terminal, the video signal received from the other terminal participating in the video conference and an interface image(s) of the other applications on the first terminal, displays a video signal after the second 
(ii)	 Sangberg teaches “Methods and associated wireless communication terminals are disclosed that control the display of avatars on communication terminals. A person's portrait characteristics are identified in a video stream from a video source. A portrait command is selected among a plurality of portrait commands that are known to the recipient communication terminal in response to the identified person's portrait characteristics in the video stream. The selected portrait command is transmitted to a recipient communication terminal. The recipient communication terminal can then modify a displayed avatar in response to received portrait command, Abstract”.
(iii) 	Chavez teaches “Methods and systems for providing avatars in a virtual reality environment (VRE) are provided. More particularly, different avatars can be defined for application to different VREs. A particular avatar can be selected or modified for application to a VRE in view of the context of the VRE, including but not limited to the avatar format required by the VRE, the topic of a meeting hosted by the VRE, the identity or other characteristics of other meeting participants, presence information, or the like, Abstract”.

The prior arts of record above, however, fail to teach (or render obvious, alone or in combination) an apparatus for a receiving section that receives image data of a plurality of users who participate in a conference comprising the components, relationships, and functionalities as specifically recited in the independent claim above. 


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651